DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action

The response filed on April 9, 2021 has been entered and made of record.  

Response to Amendment
Claims 1, 3, 5, 7, 11, 12, 17, 18, 19, 21, and 23 have been amended.  No claims have been added or canceled.  Claims 1-23 remain pending in the application.  

Applicant’s arguments and/or amendments to the claims have overcome each and every claim objection and claim rejection under 35 U.S.C. 102 previously set forth in the Office Action mailed on April 1, 2020.  Accordingly, the claim objection(s) and claim rejection(s) under 35 U.S.C. 102 as articulated therein are withdrawn, and the claims are in a condition for allowance.  

Allowable Subject Matter
Claims 1-23 are allowed.  

The following is an Examiner’s statement of reasons for allowance:

The closest prior art of record is Tiell, Steven C., U.S. Pub. No. 2017/0054611.  With regard to independent claim 1, the closest prior art does not explicitly disclose “an encryption accelerator configured for acceleration encryption of the raw data” within the scope and context of the claimed invention.  With regard to independent claim 3, the closest prior art does not explicitly disclose “wherein the module processor is configured to encrypt the raw data according to instructions of a local contract stored in the module memory” within the scope and context of the claimed invention.  With regard to independent claim 5, the closest prior art does not explicitly disclose “a command filter configured to discard unauthorized communication directed at the module processor” within the scope and context of the claimed invention.  With regard to independent claims 11 and 18, the closest prior art does not explicitly disclose “filter[ing] the raw data signal and generate a filtered signal, wherein encrypting at least part of the raw data signal comprises encrypting the filtered signal” within the scope and context of the claimed invention.  With regard to independent claim 12, the closest prior art does not explicitly disclose “a device driver residing in the device memory and configured to facilitate communication between the device processor and the security module” within the scope and context of the claimed invention.  With regard to independent claim 19, the closest prior art does not explicitly disclose “maintaining a secure contract in a module memory of each of the security modules, and updating the security contract with decryption key and list of authorized readers” within the scope and context of the claimed invention.  With 

Claims 2, 4, 6-10, 13-17, 20, 22, and 23 are each dependent from one of claims 1, 3, 5, 12, 19, or 21, and are therefore allowed under the same rationale.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433.  The examiner can normally be reached on Monday - Friday, 8am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
April 27, 2021